In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. A, No. 508-015; to the Court of Appeal, Fourth Circuit, No. 2012-K-0394.
Granted. The bonds issued in this case do not comply with La.Code of Crim. Proc. art. 342. The judgment denying the State’s Motion to Correct Illegal Bond is reversed and vacated, and the matter is remanded to the trial court to cure the defects in the bond order. See State v. Martin, 12-473 (La.App. 4 Cir. 4/2/12) (unpublished).